Order insofar as appealed from affirmed, with $10 costs and disbursements. Memorandum: We construe the decision of the Special Term to require that the amended complaint in the action of Anthony Guarino should be limited to injuries affecting him. All concur, except Williams, J., who dissents and votes for reversal and for granting the motion. (Appeal from part of an order of Erie Special Term denying that part of defendant’s motion which demanded severance of the causes of action of the infant plaintiff Anthony Guarino.)
Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.